EASTERBROOK, Circuit Judge,
concurring.
The first amendment, applied here via the fourteenth, establishes several fundamental rules, including:
Rule 1: Government may not discriminate against private speech in a public forum on account of the speaker’s views. The Free Exercise Clause assures speakers whose message is religious no less access to public forums than that afforded speakers whose message is secular or sacrilegious. Board of Education v. Mergens, 496 U.S. 226, 110 S.Ct. 2356, 110 L.Ed.2d 191 (1990); Widmar v. Vincent, 454 U.S. 263, 102 S.Ct. 269, 70 L.Ed.2d 440 (1981); Doe v. Village of Crestwood, 917 F.2d 1476, 1478 (7th Cir.1990).
Rule 2: Government may not support a particular religious group or point of view. (Whether endorsement standing alone violates the Establishment Clause, or whether instead the Constitution proscribes only use of the power of government in support of religion, is before the Supreme Court in Lee v. Weisman, argued Nov. 6, 1991.)
The district court added:
Rule 3: If the government violates Rule 2, it must violate Rule 1 as a cure.
I join the court’s opinion, which holds that the Constitution neither creates nor tolerates Rule 3. It cannot be that private religious speech, if ever preferred by the government in violation of Rule 2, is thereafter proscribed in violation of Rule 1— that speech the government dislikes is untouchable, while the Constitution turns off all music to the mayor’s ears. The Constitution insulates private speech from the government’s druthers. Neither official disfavor nor the rebound effect of official approbation can make a difference when the Constitution puts choice in private hands. A blunder by public officials cannot restrict the scope of private speech.
This necessarily entails the conclusion that religious speech may not be excluded from public forums just because passersby misunderstand the public role. See McCreary v. Stone, 739 F.2d 716 (2d Cir. *6301984) (private group may display créche in public park although government could not put up an identical display), affirmed by an equally divided Court under the name Scarsdale v. McCreary, 471 U.S. 83, 105 S.Ct. 1859, 85 L.Ed.2d 63 (1985); Crestwood (private group may sponsor a mass in a public park, though government may not); O’Hair v. Andrus, 613 F.2d 931 (D.C.Cir.1979) (same); Allen v. Morton, 495 F.2d 65 (D.C.Cir.1973) (same). Mergens, Widmar, and Fowler v. Rhode Island, 345 U.S. 67, 73 S.Ct. 526, 97 L.Ed. 828 (1953), require no less. That a public forum may be close to city hall cannot matter; any forum open to secular speech must be open to religious speech. A government’s obligation to dissipate any mistaken impression of sponsorship that it has induced is its own burden, and laxity in discharge of public duties is no justification for curtailing private speech.
Contrary views, expressed in cases such as Americans United for Separation of Church and State v. Grand Rapids, No. 90-2337 (6th Cir. Apr. 21, 1992); Smith v. County of Albemarle, 895 F.2d 953 (4th Cir.1990); and Kaplan v. Burlington, 891 F.2d 1024 (2d Cir.1989), create an obtuse observer’s veto, parallel to a heckler’s veto over unwelcome political speech. An obtuse observer will not appreciate that the Constitution requires the government to tolerate all kinds of speech in public places and so will infer that the government endorses what it does not forbid. Private errors do not justify public discrimination against speech. Otherwise some persons’ failure to understand the meaning of the first amendment (that the government must remain neutral) would become an occasion for curtailing the scope of that amendment. Public belief that the government is partial would compel the government to become partial. The Free Exercise Clause offers special protection for religious speech. If hecklers cannot silence political speech in a public forum, obtuse observers cannot silence religious speech in a public forum.